Citation Nr: 0307534	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-20 358	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected disability pension. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from October 1944 to 
November 1946.

2.  According to the certificate of death, the veteran died 
on March [redacted]
, 2003, during the pendency of the appeal on the 
claim for nonservice-connected disability pension. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claim 
for non-service connected disability pension.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to death certificate, the veteran died on March [redacted]
, 
2003, during the pendency of the appeal.  As a matter of law, 
the claim does not survive his death.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  Accordingly, the appeal on the merits of the 
claim for nonservice-connected disability pension is moot and 
the appeal must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).

                                                                                  
(Continued on next page) 


ORDER

The appeal is dismissed.


		
CHERYL L. MASON 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


